Heart Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  In appears that “the skirt are…”  should be “the skirt is….”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written specification does not provide support for the limitations of “…skirt are adapted to mate to and form a half lap junction with the body coupling wherein skirt is adapted to not fit flush to the body coupling on the inside of the polymer nose….”  Additionally, these limitations are not shown in the drawings.  A half-lap junction by definition has inside 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how “…skirt are adapted to mate to and form a half lap junction with the body coupling wherein skirt is adapted to not fit flush to the body coupling on the inside of the polymer nose….”  Half-lap junctions by definition have inside surfaces that fit flush to the adjoining material (https://www.woodmagazine.com/woodworking-tips/techniques/joinery/half-lap-joints).  In other words, what applicant is claiming and what is shown in the drawings does not meet the definition of a half-lap junction if a portion of the joining material does not fit flush.

Allowable Subject Matter
Claims 1 and 6-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 8-19-21 have been fully considered but they are not persuasive. Applicant argues that the examiner’s 112 rejections are in error; the examiner disagrees.  MPEP 2111.01(I) states that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.”  Applicant’s specification does not provide any explicit definition for the term “half-lap junction.”  Therefore, the examiner is relying on the ordinary and customary meaning of the term.  The ordinary and customary meaning of half-lap junction is “a half-lap joint consists of two workpieces reduced to half of their thickness where they lap over each other.” (Half-lap joints (woodmagazine.com)).  It is the examiner’s position that the claims are indefinite because it is unclear how “…skirt are adapted to mate to and form a half lap junction with the body coupling wherein skirt is adapted to not fit flush to the body coupling on the inside of the polymer nose….”  Half-lap junctions by definition have inside surfaces that fit flush to the adjoining material (https://www.woodmagazine.com/woodworking-tips/techniques/joinery/half-lap-joints).  In other words, what applicant is claiming and what is shown in the drawings does not meet the definition of a half-lap junction if a portion of the joining material does not fit flush.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.